SEABURY, J.
The plaintiff appeals from a judgment dismissing the complaint upon the merits. The plaintiff was a tenant in a tenement house owned by the defendant, and notified defendant’s agent that the ceiling in the toilet used by other tenants in common with the plaintiff was cracked and in bad condition. The ceiling was not repaired by the defendant, and fell upon the plaintiff, causing the injuries for which the plaintiff brings this action to recover damages. When the case was called for trial, the defendant did not appear, and an inquest was ordered. Upon the inquest the plaintiff proved the facts recited above, and the trial justice dismissed the complaint upon the merits. This was clearly erroneous.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event. All concur.